Citation Nr: 1746195	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  15-10 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a fracture of the left arm to include the shoulder.

2.  Entitlement to service connection for a fracture of the right hand and wrist.

3.  Entitlement to service connection for venous insufficiency, claimed as blood clots.


ORDER

Service connection for a fracture of the left arm to include the shoulder is denied.

Service connection for a fracture of the right hand and wrist is denied.

Service connection for venous insufficiency, claimed as blood clots, is denied.


FINDING OF FACT

The evidence of record does not show that  the fracture of the left arm to include the shoulder, fracture of the right hand and wrist, or venous insufficiency, are proxitmately due to, the result of, a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a fracture of the left arm to include the shoulder have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

2.  The criteria for service connection for a fracture of the right hand and wrist have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

3.  The criteria for service connection for venous insufficiency, claimed as blood clots, have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran, who is the Appellant in this case, had active service from March 1945 to July 1946.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2014 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an August 2016 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

In May 2017, the Board issued a decision in which it denied service connection for a bilateral foot disability and remanded the issues of entitlement to service connection for dizziness, fractures of the left arm and right wrist/hand, and venous insufficiency for further development.  The development requested was completed, and, subsequently, service connection for dizziness was granted in a July 2017 rating decision.  However, the other issues remain on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  

The conditions at issue are not any of the "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran contends that in January 2007, he fell as a result of his service-connected dizziness and fractured both arms, and that subsequent treatment for his orthopedic injuries from that fall caused blood clots.  As he stated at the August 2016 Board hearing and throughout this appeal, he does not contend, nor does the evidence of record indicate, that the arm fractures or venous insufficiency are directly related to his active service.  The question before the Board, then, is whether the arm fractures and venous insufficiency are proximately due to his service-connected dizziness.  

After a review of all of the evidence of record, lay and medical, the Board finds that the weight of the evidence is against a grant of service connection for arm fractures and venous insufficiency.  Namely, the weight of the evidence demonstrates no etiological relationship between the arm fractures and venous insufficiency and a service-connected disability.  

As noted above, the Veteran contends that he fell in 2007 and was treated at St. Anthony's Hospital.  In its May 2017 remand, the Board directed that an authorization form be obtained from the Veteran allowing the hospital to release the records to VA, as those records are not associated with the claims file.  Subsequent to the Board's remand, a letter was sent to the Veteran asking him to fill out a VA Form 21-4142 so that VA could request the records from St. Anthony's and any other private treatment provider; however, no response was received from the Veteran, so VA was unable to obtain those records.  

However, a March 2007 VA treatment note indicates that the Veteran fractured his right wrist and left proximal humerus in January 2007 when he fell, and underwent operative repairs with plates and screws placed in both the next day at St. Anthony's Hospital.  

A May 2007 VA treatment note provides further detail about the January 2007 fall, stating that the left proximal humerus fracture and right wrist fracture occurred when he slipped on ice and fell while trying to hold onto railing.  Notably, no mention of dizziness is mentioned in either the March or May 2007 history of the fall, providing highly probative evidence against a finding that his service-connected dizziness caused his fall.  The May 2007 note provides particularly probative evidence against the claim because it states that he slipped on ice.  

The May 2007 treatment note also states that the Veteran underwent a prolonged hospitalization and rehabilitation following the January 2007 fall.  Following his hospitalization at St. Anthony's, he was transferred to the Colorado State Veterans' Home and started on medication for continued pain.  Pain was a big issue and he subsequently became very constipated.  He had a Foley in place at the time of transfer and developed a urinary tract infection in February 2007.  He was then transferred to another hospital's emergency room and treated with antibiotics.  Later that month, he developed "cellulitis" of toes of both feet.  The nurses also said that his hands were swollen and red.  He was treated again with Levaquin, diuresis, and fluid restriction.  There is no mention of clotting problems in this history of his treatment following the 2007 fall.

A May 2007 VA treatment note indicates a complaint of lower extremity edema, and the clinician stated it was most probably venous insufficiency and to continue wearing compression stockings.  

In September and December 2012, however, the Veteran denied being in current treatment for clotting problems or having a history of a clotting disorder.  March 2014 records show he continued to wear compression stockings.  

The Veteran submitted an August 2016 letter from a private physician, Dr. O., who stated that the Veteran had sustained multiple falls related to dizzy spells that had resulted in fractures of both of his upper extremities.  There is no indication that Dr. O. reviewed the Veteran's treatment records in the course of making this statement.

The Veteran was afforded a VA examination for his dizziness in May 2017, and the VA examiner pointed out that records show that the injury/fall reported in January 2007 was the result of slipping on ice without mention of dizziness, citing to the May 2007 ambulatory outpatient care note, discussed above.

In sum, the evidence does not demonstrate that the January 2007 fall which resulted in arm fractures, and, purportedly, venous insufficiency, was caused by the Veteran's service-connected dizziness.  The Board acknowledges the August 2016 letter from Dr. O.  However, as noted above, there is no indication that she reviewed the Veteran's records in making the statement that his dizziness caused the January 2007 fall.  While there are no contrary opinions of record, the VA treatment record from May 2007 contradicts Dr. O's statement in that it indicates that the January 2007 fall resulted from slipping on ice.  The Board finds that the May 2007 treatment note is more probative than Dr. O's letter and the Veteran's current statements to the effect that his dizziness caused the January 2007 fall, as the history he provided in May 2007 was made in the context of seeking medical treatment, and it is presumed that he would provide an accurate history for the purpose of receiving the best medical care.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's arm fractures or venous insufficiency and his service-connected dizziness.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for arm fractures and venous insufficiency, and outweighs the Veteran's more recent contentions regarding a nexus between the claimed disorders and his service-connected dizziness.  

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of an August 2014 letter.  Id.; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements, including his testimony at the August 2016 Board hearing.  As noted above, the Veteran did not respond to VA's request to complete an authorization form for the release of records from St. Anthony's Hospital.  In that regard, the Board notes that the duty to assist a veteran in developing evidence is not always a "one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A veteran must cooperate when he is asked for information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Otherwise, he denies VA evidence which might have helped establish his claim.  The Board finds that VA satisfied its duty to assist the Veteran in obtaining those records and that there was substantial compliance with the Board's May 2017 remand directives.   

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed service connection for arm fractures and venous insufficiency; however, the Board finds that a VA examination is not necessary in order to decide this issue.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

In this case, as discussed above the weight of the evidence demonstrates that there is no relationship between the service-connected dizziness and the claimed disorders, and there is no duty to provide a VA medical examination.  The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence in the treatment records that the Veteran's dizziness caused or contributed to the January 2007 fall, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disorders would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history that dizziness caused his January 2007 fall, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the claimed disorders and the service-connected dizziness would necessarily be based on an inaccurate history regarding what occurred in January 2007, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	T. Sherrard, Counsel

Copy mailed to: Disabled American Veterans


Department of Veterans Affairs


